19 A.3d 1259 (2011)
301 Conn. 913
Richard KOSLIK
v.
COMMISSIONER OF CORRECTION.
SC 18792
Supreme Court of Connecticut.
Decided May 31, 2011.
Alan Jay Black, special public defender, in support of the petition.
Leon F. Dalbec, Jr., senior assistant state's attorney, in opposition.
The petitioner Richard Koslik's petition for certification for appeal from the Appellate Court, 127 Conn.App. 801, 16 A.3d 753 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the habeas court improperly denied the petitioner's petition to appeal?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.